Case: 20-145    Document: 15     Page: 1    Filed: 09/28/2020




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

       In re: SAND REVOLUTION LLC, SAND
               REVOLUTION II, LLC,
                      Petitioners
                ______________________

                         2020-145
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 7:18-
cv-00147-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

    Before REYNA, WALLACH, and CHEN, Circuit Judges.
REYNA, Circuit Judge.
                        ORDER
     In this patent infringement suit, the United States Dis-
trict Court for the Western District of Texas denied Sand
Revolution LLC and Sand Revolution II, LLC’s (collec-
tively, “Sand”) motion to stay the litigation pending a re-
cently-instituted inter partes review of the same patent in
the United States Patent and Trademark Office. Sand now
petitions for a writ of mandamus directing the district
court to vacate that order and to stay proceedings pending
Case: 20-145    Document: 15     Page: 2    Filed: 09/28/2020




2                                IN RE: SAND REVOLUTION LLC




such review. Continental Intermodal Group – Trucking
LLC opposes.
    Continental brought this patent suit in August 2018,
seeking damages and injunctive relief against Sand, which
Continental says is its direct competitor in the market for
proppant storage and distribution systems.
    After the district court denied Sand’s motion to dismiss
the complaint for failure to state a claim and issued its
claim construction order, Sand filed a petition for inter
partes review of the asserted claims. In February 2020, the
Patent Office denied Sand’s petition, but on rehearing, the
Patent Office agreed on June 16, 2020 to institute review
on the grounds that the trial date had been pushed back
and Sand stipulated not to pursue the same invalidity
grounds in the civil litigation.
    On July 21, 2020, Sand moved to stay the litigation
pending the inter partes review. The district court denied
that motion, citing as a basis for its decision, among other
reasons, that “staying the case would only further delay its
resolution,” “[d]enying the stay would allow the Parties to
obtain a more timely and complete resolution of infringe-
ment, invalidity, and damages issues,” and “Plaintiff op-
poses the stay.” Pet. at Appx14.
     Mandamus is “reserved for extraordinary situations.”
Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S.
271, 289 (1988) (citation omitted). Under the well-estab-
lished standard for obtaining relief by way of mandamus,
the petitioner must: (1) show that it has a clear and indis-
putable legal right; (2) show it does not have any other
method of obtaining relief; and (3) convince the court that
the “writ is appropriate under the circumstances.” Cheney
v. U.S. Dist. Court for D.C., 542 U.S. 367, 380–81 (2004)
(citation omitted).
    Sand has failed to satisfy this exacting standard. The
district court’s ruling was cursory and this court could have
Case: 20-145     Document: 15    Page: 3    Filed: 09/28/2020




IN RE: SAND REVOLUTION LLC                                      3



benefited from further elaboration based on the traditional
stay factors. Nevertheless, we are unable to say that the
district court clearly overstepped its authority or that Sand
has shown a clear and indisputable right to a stay under
the circumstances presented. Moreover, Sand has not
shown that it is irreparably harmed by having to face the
burden and expense of going through the district court lit-
igation. Cf. In re Roche Molecular Sys., Inc., 516 F.3d 1003,
1004 (Fed. Cir. 2008) (petitioner’s “hardship [and] incon-
venience” in going through trial did not provide a basis for
granting mandamus (citation omitted)).
      Accordingly,
      IT IS ORDERED THAT:
      The petition for a writ of mandamus is denied.
                                 FOR THE COURT

       September 28, 2020        /s/ Peter R. Marksteiner
             Date                Peter R. Marksteiner
                                 Clerk of Court

s32